DETAILED ACTION
The amendments filed 3/30/21 have been received and considered. By this amendment, Claims 1, 8-9, 12-13, and 18-19 are amended. Claims 2, 7, and 15 are cancelled. No claims are added. Thus, Claims 1, 3-6, 8-14, and 16-20 are pending in the application. 
Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive. Applicant makes no arguments and provides no explanation for believing that Loudin does not teach the subject matter of previous Claims 2, 7, and 15, which are now rolled up into the independent claims. Examiner suggests providing reasoning behind the statement “Loudin does not disclose or suggest all of the features in at least amended Claims 1 and 13.” Consequently, the previous rejection still stands. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 10-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loudin et al. (PG Pub. 2015/0238754).
Regarding Claims 1 and 13, Loudin discloses a nasal stimulator probe configured to releasably couple to a stimulator body for providing a stimulation to nasal tissue of a subject (see par. 81), the stimulator probe comprising:
a first extension of a first nasal insertion prong (see 102; Fig. 1) configured for insertion into a nasal cavity; and
a first electrode (see tip assembly 55; Fig. 14B and par. 108-109) coupled to a distal end of the first extension (see flex tube 58 within prong 102; par. 109), the first electrode including a conductive plastic material and configured to provide the stimulation to nasal tissue (see par. 59), wherein the conductive plastic material includes a carbon black material (see par. 59); and 
a biocompatible conductive coating covering the first electrode and providing a protective barrier between the subject and the conductive plastic material of the first electrode, the biocompatible conductive coating including a titanium material (see par. 82).
Regarding Claims 3 and 16, Loudin discloses wherein the conductive plastic material includes one or more of a graphene material, carbon fibers, and a metal polymer (see par. 59).
Regarding Claims 4 and 17, Loudin discloses wherein the conductive plastic material assists with providing a conductive pathway between a power source in the stimulator body and nasal tissue (see par. 10).
Regarding Claim 5, Loudin discloses wherein the first electrode includes a shape comprising an arc of a cylindrical surface (see Fig. 1 and par. 83).
Regarding Claim 6, Loudin discloses wherein the first electrode includes an outer contact wall including a radius of approximately 3mm to approximately 7mm (see par. 82 and 91). The examiner considers if the tube is at least 3mm and the electrode is slightly wider than the tube, then it is approximately 3mm. 
Regarding Claims 8 and 18, Loudin discloses wherein the conductive plastic material includes one or more of a polyethylene material, an ethylene vinyl acetate material, and a polypropylene material (see par. 44).
Regarding Claim 10, Loudin discloses wherein the first electrode is in electrical communication with a power source positioned in the stimulator body when the nasal insertion probe is coupled to the stimulator body (see par. 41).
Regarding Claims 11 and 20, Loudin discloses a second extension of a second nasal insertion prong (see prong 106) configured for insertion into a nasal cavity; and
a second electrode (see tip assembly 55; Fig. 14B and par. 108-109) coupled to a distal end of the second extension (see flex tube 58 within prong 106; par. 109) and including the conductive plastic material (see par. 59).
Regarding Claims 12 and 14, see rejection of similarly worded Claims 1 and 10 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loudin et al. (PG Pub. 2015/0238754).
Regarding Claims 9 and 19, Loudin does not explicitly disclose the percentage volume of carbon black filler. However, Loudin does disclose high water content (see par. 70) and several silicone hydrogel examples (see page 13 of Specification) where the filler is approximately 3% to approximately 30% of the volume. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a 3-30% carbon filler since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).  Concerning the form in which the carbon black material exists is a matter of obvious design choice because Applicant has not disclosed that pellets provide an advantage, is used for a particular purpose, or solves a stated problem. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792